DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2021 has been entered.

Allowable Subject Matter
Claims 1, 3-7, 10-14 and 16-19 are allowed.

The following is an examiner’s statement of reasons for allowance:
 	Based on the Applicant’s arguments on page 11 in the remarks filed 03/01/2021, the cited reference, Kolodizner, failed to teach or suggest features of “a communication apparatus…configured to store communication data with the communication destination, the communication data being payloads corresponding to a predetermined time transmitted as packets, in the external recording apparatus” which are described in paragraphs [0018] and [0040] of the specification.
Examiner updated searches based on the features as mentioned above. New references were also found. However, the new found references as well as the previous prior art of record, singly or in combination, failed to clearly teach or fairly suggest a 
	1.   A communication apparatus connected to an external recording apparatus via and an Internet Protocol (IP) network using an IP communication technology, and configured to communicate with a communication destination using a Voice over Internet Protocol (VOIP) technology and store communication data with the communication destination, the communication data being payloads corresponding to a predetermined time transmitted as packets, in the external recording apparatus, the communication apparatus comprising: 
a memory configured to store the communication data with the communication destination; and 
a control unit configured to: 
transmit and receive the communication data to and from the communication destination in each first duration; 
store the transmitted and received communication data in the memory; and 
output, after a communication session with the external recording apparatus that is configured to record the communication data is established, the communication data stored in the memory to the external recording apparatus in each second duration that is shorter than the first duration, Appln. No.: 16/489,899 


8.    A communication method for recording communication data with a communication destination that performs communication using a Voice over Internet Protocol (VOIW) technology and storing the communication data being payloads corresponding to a predetermined time transmitted as packets, in an external recording apparatus, the external recording apparatus being connected to a communication apparatus via an Internet Protocol (IP) network using an Internet Protocol (IP) communication technology, the communication method comprising: 
after a communication session with the communication destination is established
transmitting and receiving the communication data to and from the communication destination in each first duration and storing the transmitted and received communication data in a memory; and 4
establishing a communication session with the external recording apparatus that records the communication data by outputting a request signal for establishing the communication session to the external recording apparatus; and 
outputting, after the communication session with the external recording apparatus is established and before transmission data is transmitted to the communication destination, the communication data stored in the memory to the 

14.   A non-transitory computer readable storage medium storing a program for causing a computer to execute a communication method for recording communication data with a communication destination that performs communication using a Voice over Internet Protocol (VOI) technology and storing the communication data being payloads corresponding to a predetermined time transmitted as packets, in an external recording apparatus, the external recording apparatus being connected to a communication apparatus using an Internet Protocol (IP) communication technology, the communication method comprising: 
after a communication session with the communication destination is established,
transmitting and receiving the communication data to and from the communication destination in each first duration and storing the transmitted and received communication data in a memory; and 
establishing a communication session with the external recording apparatus that records the communication data by outputting a request signal for establishing the communication session to the external recording apparatus; and 
outputting, after the communication session with the external recording apparatus is established and before transmission data is transmitted to the communication destination, the6Appln. No.: 16/489,899 communication data stored in the memory to the external recording apparatus in each second duration that is shorter than the first duration.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH TIEU whose telephone number is (571)272-7510. The examiner can normally be reached on 9-5. The Examiner’s fax number is (571) 273-7510 and E-mail address: BINH.TIEU@USPTO.GOV.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S. TSANG can be reached on (571) 272-7547.
Any response to this action should be mailed or handed carry deliveries to:

				Commissioner of Patents and Trademarks                         		
401 Dulany Street
 				Alexandria, VA 22314

		Or faxed to: (571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (FAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the FAIR system, see http://pair-direct.uspto.gov.  If you 

/Binh Kien Tieu/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        						
						
Date: March 2021